DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michelle Dunn on 9/8/2021.
Claims 1: An atrial appendage occluder capable of entering a semi-release state 
a distal end of the occluder body is connected to one end of the distal control cable by means of a distal threaded bushing, wherein a terminal of the distal control cable is ended within the distal threaded bushing and wherein the distal threaded bushing is completely located within the occluder body, and a proximal end of the occluder body is connected to one end of the proximal control cable by means of a proximal threaded bushing being partially located outside of the occluder body; the proximal control cable is in a shape of a hollow column, and the other end of the distal control cable is capable of sequentially passing through the proximal threaded bushing and the proximal control cable; and
the occluder body is in a woven mesh support structure, and has an external shape preconfigured to match a structure of an atrial appendage after being completely is configured to enter the semi-release state after being pushed out of the outer sheath so that a position of the occluder body within the atrial appendage can be adjusted; and a diameter of the occluder body is varied by pushing or pulling the distal control cable, to enable the occluder body to be completely released at an intended occlusion position.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the distal threaded bushing is completely located within the occluder body and the proximal threaded bushing being partially located outside of the occluder body (claim 1). 
The prior art of record of Prom (US Pub No. 2014/0257361) discloses everything in claim 1 (see Non-Final rejection mailed out on 3/11/2021) including a distal threaded bushing (28) (Figure 4A) and a proximal threaded bushing (20) (Figure 4B) but fails to disclose wherein the distal threaded bushing is completely located within the occluder body and the proximal threaded bushing being partially located outside of the occluder body (claim 1). It is clear in Figures 4A-4B that the distal threaded bushing (28) is not completely located within the occluder body and the proximal threaded bushing (20) is not partially located outside of the occluder body. The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771